Citation Nr: 1813041	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-44 044	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include chloracne.

2.  Entitlement to service connection for a kidney condition, to include residuals of kidney cancer.

3.  Entitlement to service connection for neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for a heart condition, to include ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from December 1956 to July 1977.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These matters were remanded by the Board in April 2015.


FINDINGS OF FACT

In June 2015, prior to his death, the Veteran submitted two statements indicating his withdrawal of all issues remaining on appeal, including those pending on remand.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a skin condition by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a kidney condition by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim of entitlement to service connection for neuropathy of the bilateral lower extremities by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the claim of entitlement to service connection for a heart condition by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted two statements in June 2015 withdrawing all issues remaining on appeal, specifically indicating his desire to withdraw the appeals pending after the Board's April 2015 remand.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims on appeal and they are dismissed.

Finally, the Board recognizes the Veteran's death in December 2015.  Following his death, in January 2016, the Veteran's surviving spouse submitted a VA Form 21-0847 Request for Substitution of Claimant Upon Death of Claimant.  The record indicates the RO indeed substituted the Veteran's surviving spouse.  The Veteran's withdraw of his appeal, however, was effective on the date it was received, which was prior to his death.  38 C.F.R. § 20.204(b)(3) (2017).  Thus, there are no claims remaining for which substitution can occur.


ORDER

Entitlement to service connection for a skin condition, to include chloracne, is dismissed.

Entitlement to service connection for a kidney condition, to include residuals of kidney cancer, is dismissed.

Entitlement to service connection for neuropathy of the bilateral lower extremities is dismissed.

Entitlement to service connection for a heart condition, to include ischemic heart disease, is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


